Mr. PRESIDING JUSTICE TRAPP delivered the opinion of the court: Defendant pleaded guilty to the offense of indecent liberties with a child in violation of section 11 — 4 of the Criminal Code (Ill. Rev. Stat. 1971, ch. 38, par. 11 — 4). Sentence of 4 to 8 years was imposed. The only issues upon appeal are whether the court’s admonition as to the minimum sentence which could be imposed substantially complied with Supreme Court Rule 402(a)(2), when the trial court did not admonish defendant as to the possible sentences of conditional discharge1 and periodic imprisonment.2  The trial court admonished defendant that the offense was a Class 1 felony with a possible sentence: “Imprisonment for four to any number of years, plus five years parole, and a fine of $10,000.00 or greater amount stated in the offense, and the offense does not have a greater amount, it did not originally provide for a fine. Now then let me ask you, do you understand what you could receive in the way of a sentence on conviction for this offense? DEFENDANT: Yes, sir.” Such issues are disposed of in People v. Butchek, 22 Ill.App.3d 391, 317 N.E.2d 148 (periodic imprisonment), and People v. Wills, 23 Ill.App.3d 25, 319 N.E.2d 269 (conditional discharge). See also People v. Krantz, 58 Ill.2d 187, 317 N.E.2d 559. The judgment of the trial court is affirmed. Affirmed. CRAVEN and GREEN, JJ., concur.   Ill. Rev. Stat. 1973, ch. 38, par. 1005—6—2.    Ill. Rev. Stat. 1973, ch. 38, par. 1005—7—1(c).